Citation Nr: 0837878	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard with active 
duty for training (ADT) from July 15, 1971 to November 15, 
1971, from June 10, 1972 to June 24, 1972, from February 10, 
1973 to February 24, 1973, from June 15, 1974 to June 29, 
1974, from June 14, 1975 to June 28, 1975, from June 12, 1976 
to June 26, 1976, and from January 8, 1977 to January 22, 
1977.  Although his service was comprised of National Guard 
service only, he is considered to have veteran's status 
because he has been service-connected for tinnitus and 
bilateral hearing loss.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO, among 
other things, denied service connection for bilateral 
shoulder impingement.  The veteran perfected his appeal in 
May 2006.

In September 2007, the veteran testified during at a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In a January 2008 decision, the Board denied service 
connection for bilateral shoulder disabilities.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2008 Order, the 
Court granted the joint motion (filed by counsel for the 
veteran and the VA Secretary) to vacate the January 2008 
Board decision that denied service connection for bilateral 
shoulder disabilities, and remanding this matter for 
compliance with the instructions in the joint motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

The veteran attributes his current bilateral shoulder 
disabilities, variously diagnosed as bursitis, tendonitis, 
complex regional pain syndrome, and arthritis, to his 
military service, alleging that his bilateral shoulder 
condition first manifested in service after lifting a 
heavyweight tent pole over his head and such conditions have 
continued since discharge.

Initially, the Board notes that the veteran's service 
treatment records (STRs) associated with the claims file 
appear incomplete.   As indicated by the parties to the joint 
motion, the only STRs associated with the record are those 
submitted by the veteran.  Additionally, during the September 
2007 hearing before the undersigned, the veteran suggested 
that a significant amount of his STRs were missing from the 
claims file.  In May 2005, the National Personnel Records 
Center (NPRC) informed the RO that the veteran's records did 
not exist at their location and indicated that the RO should 
make another Personnel Information Exchange System (PIES) 
request to "CODE 11" so it would go through the Defense 
Personnel Records Image Retrieval System (DPRIRS) and any 
imaged records that were available would be furnished.  There 
is no indication in the claims file that this additional 
action was undertaken by the RO.  In addition, a September 
2005 report of contact record reflects that the Minnesota 
Army National Guard informed the RO that all records they on 
the veteran, in their possession, were previously provided 
(to the veteran directly).  

Where a veteran's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991).  As noted above, although some of the veteran's STRs 
were obtained and there was evidence of some efforts by the 
RO in the file to obtain the remaining records; the record 
does not reflect that all efforts have been exhausted or that 
any further attempts would be futile.  See 38 U.S.C.A. § 
5103A (b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008).  
Hence, the Board finds that a remand is warranted for the RO 
to take all appropriate action to locate the veteran's 
complete STRs.  Id.
 
In the January 2006 decision, the Board denied service 
connection for bilateral shoulder disabilities on the basis 
that a chronic bilateral shoulder disability was not 
attributable to service.  In this regard, favorable medical 
nexus opinions in August 2005 from a VA examiner and in 
September 2006 from a private physician, D.M. Van Nostrand, 
M.D., were deemed to have little probative evidence as they 
were based on the veteran's self-reported history, which the 
Board found to be inaccurate and because other facts in the 
record were inconsistent with his statements that formed the 
basis, at least in part, for the favorable nexus opinions.  
In this regard, subsequent to a 1984 motor vehicle accident 
(MVA) in which the veteran sustained injury to his back and 
neck, and while seeking medical treatment, the veteran stated 
that prior to the MVA, he had not had any trouble doing farm 
work, which consisted of heavy manual labor 19 to 20 hours a 
day.  

Moreover, a 1989 neurology record attributed the veteran's 
shoulder disability to the veteran's post-service heavy 
physical labor, in that his current shoulder complaints 
represented nothing more than wear and tear damage.  
Furthermore, in an earlier medical report from May 2005, Dr. 
Van Nostrand opined that the veteran had a considerable 
amount of difficulty with his shoulders from a combination of 
repetitive use syndrome as a dairy farmer as well as trauma 
to his neck; however, he made no finding that the initial 
onset of his current shoulder problems were related to the 
veteran's National Guard service.  At that time, Dr. Van 
Nostrand noted the veteran's report of developing bursitis in 
each shoulder during his service in the Army National Guard, 
and his post-service report of repetitive manual labor as a 
dairy farmer until 1990, to include a fall out of his barn in 
1985 where the veteran landed on his head on a bale of hay.   

However, in the joint motion, the parties indicated that the 
Board provided an analysis that was confusing, in that the 
Board found that the service treatment records did not show 
the veteran had a shoulder injury in service; however, these 
same records demonstrated that he was seen for shoulder 
problems in service.  The STRs available for the Board's 
review in fact do not show any shoulder injury in service, 
but merely mention that during a 2 week ADT in June 1976, the 
veteran complained of bursitis in the right shoulder and 
reported that he had been diagnosed 2 years earlier.  On an 
undated periodic examination, presumably conducted around the 
time of his 2 week ADT in January 1977, it was stated that 
the veteran had bursitis of both shoulders, but no history of 
injury was recorded.  In addition, the parties to the joint 
motion indicated that the Board's acceptance of certain 
statements and testimony by the veteran as credible, and 
others as not - which was outcome determinative in this case, 
was not clearly analyzed and the Board failed to adequately 
provide sufficient reasons and basis for its determination of 
the veteran's claim for service connection for bilateral 
shoulder conditions.

In addition, the parties indicated that because the Board 
discounted the September 2005 VA medical opinion because 
there was no evidence the VA examiner was aware of subsequent 
intervening injuries post-service, a remand was warranted for 
the Board to determine whether the VA medical opinion was 
adequate in light of Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  The Court has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence is essential for a 
proper appellate decision"). 

In light of the above, the Board finds that further 
development by the RO to obtain the necessary medical 
opinion, based on full consideration of all pertinent 
evidence and supported by stated rationale, in connection 
with the claim is needed.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.159(c)(4)(i) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2007).

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examinations to obtain the medical information 
needed to resolve the claim for service connection remaining 
on appeal.  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in denial of the original claim(s) for service 
connection (as the claim(s) will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  Id.  

Further, to ensure that all due process requirements are met, 
the RO should afford the veteran another opportunity to 
present information and/or evidence pertinent to either or 
both claims remaining on appeal. The RO should, explain to 
the veteran that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2008) amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.



Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should exhaust all efforts 
to locate the veteran's STRs.  The RO 
should contact the NPRC, to include 
making another Personnel Information 
Exchange System (PIES) request to 
"CODE 11," so the request goes through 
the Defense Personnel Records Image 
Retrieval System (DPRIRS) and any 
imaged records that are will be 
furnished.  The RO should also contact 
any other appropriate military records 
depositories to request the veteran's 
STRs.

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
veteran's STRs until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.

2.  The RO should send to the veteran 
and his attorney a letter requesting 
that the veteran provide sufficient 
information and, if necessary, signed 
authorization, to enable it to obtain 
any additional evidence pertaining to 
the claim for service connection for 
bilateral shoulder disabilities.  

The RO should also inform him of the 
type of evidence that is his ultimate 
responsibility to submit and clearly 
explain to the veteran that he has a 
full one-year period to respond 
(although VA may decide the claims 
within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
x-rays), should be accomplished (with all 
findings made available to the VA 
examiner prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail. 

The VA examiner should clearly identify 
all current disability(ies) of the 
bilateral shoulders.  With respect to 
each diagnosed shoulder disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of disease or injury 
incurred in or aggravated during the 
veteran's military service or 
superimposed injury from his post-service 
employment on a farm or as a farm 
equipment mechanic, both of which are 
noted in the record as having required 
heavy manual physical labor, or an 
intervening post-service injury from a 
MVA.

In rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints and findings noted 
in service and post-service, and the 
veteran's assertions.  The examiner 
should also address the August 2005 VA 
examiner's opinion, as well as Dr. Van 
Nostrand's May 2005 and September 2006 
opinions.  The effects of the reported 
1984 motor vehicle accident and post 
service employment involving heavy labor 
should be discussed.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.
 
5.  If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral shoulder 
disabilities in light of all pertinent 
evidence (to include all evidence added 
to the record since the February 2007 
SSOC) and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and 
his attorney an appropriate SSOC, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




